19-2954
United States v. Desuze


                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT


                                        SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 22nd day of December, two thousand twenty.

PRESENT:            JOSÉ A. CABRANES,
                    SUSAN L. CARNEY,
                                 Circuit Judges,
                    RICHARD K. EATON,
                                 Judge. *



UNITED STATES OF AMERICA,

                            Appellee,                                  19-2954

                            v.

PARRIS DESUZE, AKA KETCHUP,

                            Defendant-Appellant,

SOLOMON ARTIS, AKA LIGHT, AKA SPAZ, LEONARD BARLETTO,


     *   Judge Richard K. Eaton, of the United States Court of International Trade, sitting by designation.

                                                          1
AKA BOOTS, COURTNEY COY, AKA STYLES, ANDRE HOLMAN,
AKA DRE, DERRICK BIENAIME, AKA MILLZ, AKA CIROC BOSS,
CONELL BROGDON, AKA NELLZ, AKA SNELZ, AKA MIDGET, AKA
MIDGE, DAVON BROWN, AKA CHICO, MALIK CAMPBELL, AKA
INDI, STANLEY CHERENFANT, AKA BANGER, STEVEN CHERENFANT,
AKA STEVENS CHERENFANT, AKA BEANS, AIKIAM FLOYD, AKA
OCK, BRANDON GREENIDGE, AKA B3, CORY HARRIS, AKA WILLIAM
HARRIS, AKA C, JAMAR HARRY, AKA BRICKS 642, JEFFREY JOSEPH,
SHAWN NEWLAND, AKA HELA BANDZ, SILBERT NICHOLSON, AKA
RICO, ZADEK ORGIAS, AKA Z., CORDERO PASSLEY, AKA LOONEY,
GABRIEL PATTERSON, STEPHON RENE, AKA SHORTY, AKA LIL BANGER,
AKEEM WATSON, AKA MONKS,

                      Defendants.



FOR DEFENDANT-APPELLANT:                                SUSAN J. WALSH (Kathleen Riley, on the
                                                        brief), Vladeck, Raskin & Clark, P.C., New
                                                        York, NY.

FOR APPELLEE:                                           ALLON LIFSHITZ, Assistant United States
                                                        Attorney (Susan Corkery, Assistant United
                                                        States Attorney, on the brief), for Seth
                                                        DuCharme, Acting United States
                                                        Attorney, Eastern District of New York,
                                                        Brooklyn, NY.

       Appeal from a September 20, 2019 judgment of conviction of the United States District
Court for the Eastern District of New York (William F. Kuntz, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

       Defendant-Appellant Parris Desuze (“Desuze”) appeals his sentence of 210 months of
imprisonment for racketeering conspiracy. At a September 5, 2019 hearing, the District Court
sentenced Desuze to 210 months of imprisonment. The District Court issued a written
memorandum and order the next day. This appeal followed. We assume the parties’ familiarity with
the underlying facts, the procedural history of the case, and the issues on appeal.



                                                2
         Desuze challenges the procedural reasonableness of his sentence, arguing, inter alia, that the
District Court did not adequately explain its reasons for imposing a sentence of 210 months of
imprisonment. “We review a sentence for procedural [] reasonableness under a deferential abuse-of-
discretion standard.” 1 We find a sentence to be procedurally unreasonable where the district court
“fails to calculate (or improperly calculates) the Sentencing Guidelines range, treats the Sentencing
Guidelines as mandatory, fails to consider the § 3553(a) factors, selects a sentence based on clearly
erroneous facts, or fails adequately to explain the chosen sentence.” 2 Furthermore, because Desuze
did not lodge an objection on this basis at sentencing, we review only for plain error. 3

         A district court is required, under 18 U.S.C. § 3553(c), to “state in open court the reasons for
its imposition of [a] particular sentence.” Here, the District Court discussed the various positions of
the parties with respect to different points of contention, adopted the facts as set forth in the PSR,
and systematically considered each of the Section 3553(a) factors, both at the hearing and in its
written order. We cannot conclude that the District Court plainly erred in imposing the sentence
that it did.

          Desuze also argues that his sentence is substantively unreasonable in light of “his
background, personal history, and charges.” 4 We will vacate a sentence as substantively unreasonable
only in “exceptional cases where the trial court’s decision cannot be located within the range of
permissible decisions.” 5 Generally, we only find substantive unreasonableness only when a sentence
is “so shockingly high, shockingly low, or otherwise unsupportable as a matter of law that allowing
[it] to stand would damage the administration of justice.” 6

        Here, the District Court considered all these circumstances. On reviewing the record as a
whole—including Desuze’s leadership of two violent gangs, his role in conspiring to murder two
rival gang members, and his allocution, in which he acknowledged committing two charged




        1   United States v. Singh, 877 F.3d 107, 115 (2d Cir. 2017) (internal quotation marks omitted).
        2   United States v. Chu, 714 F.3d 742, 746 (2d Cir. 2013) (internal quotation marks omitted).
          3 United States v. Smith, 949 F.3d 60, 66 (2d Cir. 2020) (“Where, as here, a defendant does not object at

sentencing to a district court’s failure to explain its reasoning, we review the procedural challenge for plain
error.”); United States v. Cassesse, 685 F.3d 186, 188 (2d Cir. 2012). In conducting plain-error review of
sentencing issues, we have stated “that when the district court’s statement provides ‘an insufficient basis . . .
for us to determine why the district court did what it did,’ that is an error that affects a defendant’s
‘substantial rights.’” United States v. Ware, 577 F.3d 442, 452 (2d Cir. 2009) (quoting United States v. Lewis, 424
F.3d 239, 247 n.5 (2d Cir. 2005)).
          4 Desuze Br. 32.

          5 United v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (internal quotation marks omitted).

          6 United States v. Broxmeyer, 699 F.3d 265, 289 (2d Cir. 2012) (internal quotation marks omitted).


                                                        3
racketeering acts—we cannot conclude that Desuze’s sentence “cannot be located within the range
of permissible decisions.” 7

                                       CONCLUSION

       We have reviewed all of the arguments raised by Desuze on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the District Court’s September 20, 2019
judgment.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




       7   Cavera, 550 F.3d at 189.

                                               4